                                            Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            C.L.,
                                   7                                                            Case No. 19-cv-01998-JCS
                                                             Plaintiff,
                                   8                                                            ORDER GRANTING PLAINTIFF’S
                                                      v.                                        MOTION FOR SUMMARY
                                   9                                                            JUDGMENT, DENYING
                                            ANDREW SAUL,                                        DEFENDANT’S MOTION FOR
                                  10                                                            SUMMARY JUDGMENT AND
                                                             Defendant.                         REMANDING FOR FURTHER
                                  11                                                            PROCEEDINGS

                                  12                                                            Re: Dkt. Nos. 16, 23
Northern District of California
 United States District Court




                                  13   I.           INTRODUCTION

                                  14                Plaintiff C.L.1 applied for supplemental security income (“SSI”) under Title XVI of the

                                  15   Social Security Act, alleging disability beginning August 12, 2015 due to Stage III colon cancer

                                  16   and a heart condition. After his claim was denied initially and upon reconsideration, an

                                  17   administrative law judge (“ALJ”) held a hearing on December 19, 2017. Plaintiff was not

                                  18   represented by counsel at the hearing. On March 29, 2018, the ALJ denied Plaintiff’s application

                                  19   and on February 8, 2019, the Appeals Council denied Plaintiff’s appeal of the ALJ’s decision,

                                  20   making it the final decision of Defendant Andrew Saul, Commissioner of the Social Security

                                  21   Administration (“Commissioner”). For the reasons stated below, the Court GRANTS Plaintiff’s

                                  22   Motion for Summary Judgment, DENIES the Commissioner’s Motion for Summary Judgment,

                                  23   REVERSES the decision of the Commissioner, and REMANDS the case to the Social Security

                                  24   Administration for further proceedings.2

                                  25

                                  26   1
                                         Because opinions by the Court are more widely available than other filings and this Order
                                       contains potentially sensitive medical information, this Order refers to Plaintiff using only his
                                  27   initials.
                                       2
                                         The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                  28
                                       U.S.C. § 636(c).
                                             Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 2 of 11




                                   1   II.      BACKGROUND

                                   2            A.   Factual Background
                                   3                 1. Education and Employment
                                   4            Plaintiff was born in 1961 and was 56 years old at the time of the ALJ’s decision.

                                   5   Administrative Record (“AR”) at 184. He completed high school in Vietnam in 1976. Id. at 77,

                                   6   189. Prior to his alleged onset date he worked in electronics assembly, manufacturing and as a

                                   7   bank teller. Id. Plaintiff testified at the December 19, 2017 hearing that he was working part time

                                   8   as a material handler for an electronics company and had been working there “almost a year[]” at

                                   9   that point. Id. at 78.

                                  10                 2. Medical History
                                  11            The administrative record contains treatment notes from Plaintiff’s medical providers for

                                  12   the period August 12, 2015 through February 8, 2016. These treatment notes reflect that on
Northern District of California
 United States District Court




                                  13   August 12, 2015, Plaintiff was admitted to the Emergency Room at the Regional Medical Center

                                  14   of San Jose for abdominal pain; surgery the next day revealed a perforated bowel and Stage III

                                  15   colon cancer. Id. at 254. Plaintiff’s attending physician was Dr. Hirai, who continued to see

                                  16   Plaintiff following his surgery. Id. While in the hospital, Plaintiff was seen by Dr. Raymond Lee,

                                  17   who found that “aggressive chemotherapy [was] needed.” Id. at 269. After two weeks in the

                                  18   hospital, Plaintiff was discharged to a skilled nursing facility. Id. He began to receive

                                  19   chemotherapy from Dr. Lee on September 23, 2015. Id. at 357. Plaintiff continued to receive

                                  20   chemotherapy from Dr. Lee throughout the fall, and on February 8, 2016 Plaintiff received his

                                  21   10th chemotherapy treatment from him. Id. at 368-369. Although the February 8, 2016 treatment

                                  22   note is the most recent treatment note in the record, it appears that this was not Plaintiff’s last

                                  23   chemotherapy treatment. The February 8, 2016 treatment note stated that Plaintiff was to return in

                                  24   two weeks for another treatment and an undated note from Dr. Lee that seems to have been written

                                  25   at the same time states that Plaintiff would be finished with chemotherapy by March 23, 2016. Id.

                                  26   at 370. In that note, Dr. Lee stated that Plaintiff would be disabled until April 15, 2016. Id.

                                  27            There are no records from treatment providers that cover the period after February 8, 2016.

                                  28   In his April 27, 2016 appeal of the Commissioner’s denial of his request for reconsideration,
                                                                                          2
                                           Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 3 of 11




                                   1   Plaintiff wrote that the reason for his appeal was that his colon cancer had gotten worse and he

                                   2   was scheduled for surgery in May 2016. Id. at 129. At the hearing, Plaintiff testified that he had a

                                   3   second colon surgery on June 15, 2016. Id. at 87.

                                   4          B.    The Administrative Hearing
                                   5          At the administrative hearing, Plaintiff was not represented by counsel. Id. at 75-76.

                                   6   Plaintiff explained to the ALJ that although she had continued the hearing to allow him to find an

                                   7   attorney or representative he had been unable to find anyone to represent him. Id. Plaintiff was

                                   8   assisted at the hearing by a Vietnamese interpreter but testified that he spoke “a little bit” of

                                   9   English. Id. at 72. In addition to taking testimony from Plaintiff, the ALJ heard testimony from a

                                  10   medical expert (“ME”), Dr. Vu, and a vocational expert (“VE”), Ronald Morrell. Id. at 71.

                                  11          In response to the ALJ’s questions, Plaintiff described his education and work history. Id.

                                  12   at 75-77. He testified that he had a wife and 13-year-old son who live in Vietnam. Id. He
Northern District of California
 United States District Court




                                  13   testified that he was currently working as a material handler for Flat Electronics, where he worked

                                  14   6-8 hours a day “most of the time” and between 32 and 40 hours a week. Id. at 78.

                                  15          Next, the ALJ took testimony from Dr. Vu, who testified that he is board certified in

                                  16   internal medicine and in pulmonary disease. Id. at 80. Dr. Vu testified that he had “read the

                                  17   record sufficiently to provide an opinion in claimant’s case” but before testifying he posed the

                                  18   following question to Plaintiff: “Mr. [L.], has there been any relapse of the cancer?” Id. at 80. In

                                  19   response, Plaintiff stated: “Yes. I know the cancer. I understand when they say cancer is in me --

                                  20   in my -- I understand that.” Id. At that point, the ALJ intervened, asking Plaintiff: “So, the

                                  21   question the doctor is asking you is whether or not you are in remission.” Id. Plaintiff responded,

                                  22   “Remission? Yeah. The cancer is in there all the time and they never disappear.” Id. Neither the

                                  23   ALJ nor the ME asked for clarification of Plaintiff’s response3 and Dr. Vu appears to have

                                  24   interpreted Plaintiff’s response as confirming that Plaintiff’s cancer was in remission. Thus, he

                                  25   testified that Plaintiff had “recovered” from his cancer. Id. at 81; see also id. (citing Dr. Lee’s

                                  26   note stating that Plaintiff would be disabled until April 2016 and testifying further that there was

                                  27
                                       3
                                  28    Although an interpreter was present at the hearing, there is no indication that he translated the
                                       questions posed by the ME and the ALJ; nor does it appear that he translated Plaintiff’s response.
                                                                                        3
                                           Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 4 of 11




                                   1   “no indication in the file that there has been relapse of the problem, or recurring of the cancer”);

                                   2   (“he was known to have the cancer on August 12, 2015, and the problem resolved . . . by April

                                   3   2016.”); 83 (“they took out the cancer. And there’s no recurrence.”). Based on his understanding

                                   4   that Plaintiff had recovered by April 2016 -- which was less than a year after his cancer was first

                                   5   diagnosed -- Dr. Vu went on to opine that Plaintiff did not meet the 12-month duration

                                   6   requirement to establish disability. Id. at 82. He testified further that Plaintiff did not meet a

                                   7   listing for disability because, among other things, there had been no recurrence of his cancer. Id.

                                   8   at 83. Finally, Dr. Vu offered testimony about Plaintiff’s physical limitations. Id. at 85.

                                   9          Next, the ALJ asked Plaintiff if he had seen a doctor recently. Id. at 85. He responded that

                                  10   he had seen “Dr. Wee” 4 and that he was scheduled to see him again on January 8, 2018. Id.

                                  11   When the ALJ asked why Plaintiff was scheduled to see Dr. Lee, Plaintiff offered the following

                                  12   testimony:
Northern District of California
 United States District Court




                                                      And did note the tumor is still growing and still developing. Dr. [Lee]
                                  13                  is colonoscopy, so he run the tubing after I surgery last year is come
                                                      out with four bullet [phonetic] in my tubing here. And then second
                                  14                  time is come up with 13 of them. And then he ask me to go back for
                                                      one more time to see what happened, but I don’t have any
                                  15                  information.
                                  16   Id. at 85.5 The ALJ did not ask for clarification of this response. Rather, she asked Plaintiff to

                                  17   confirm that “the cancer was removed” in August 2015, when his first surgery was performed. Id.

                                  18   Plaintiff said, “yeah, after I surgery, what I remember now is all the paperwork that I sent to the

                                  19   lawyer office that say colon cancer stage 3[ ].” Id. at 86. He testified, “[a]nd then go to chemo,”

                                  20   to which the ALJ responded: “And so you went to chemo. And the cancer was removed from your

                                  21   body.” Id. Plaintiff did not respond to that statement, going on to describe his second colon

                                  22   surgery, again with Dr. Hirai. Id. at 87.

                                  23          In describing his second surgery, Plaintiff testified that the surgery was conducted at

                                  24   “O’Connor Hospital,” where he stayed for 10 days. Id. He testified further that he was then

                                  25   discharged back to the nursing home “and then release me.” Id. Plaintiff did not offer any

                                  26
                                       4
                                  27     Based on the testimony Plaintiff offered, it is likely that he was referring to his treating
                                       physician, Dr. Lee.
                                       5
                                  28     Again, it appears that the Vietnamese interpreter was not assisting Plaintiff with translation when
                                       Plaintiff offered this response to the ALJ’s question.
                                                                                           4
                                          Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 5 of 11




                                   1   testimony as to how long he was in the nursing home before he was released but testified that he

                                   2   asked to be released.   Id. He told the ALJ he asked to be released because he didn’t “feel right to

                                   3   live there” and also because he wanted to go back to his country to see his son “in case something

                                   4   happen to myself.” Id. After he was released, Plaintiff went to Vietnam to visit his family. Id.

                                   5   Plaintiff did not offer any testimony regarding the timing of his trip, its duration or his activities

                                   6   while in Vietnam.

                                   7          Next, the ALJ asked Plaintiff if he was “now working.” Id. at 87. Plaintiff answered that

                                   8   he was and the ALJ stated, “[a]nd if you’re working that means you are not disabled.” Id. She did

                                   9   not ask him what work he performed, the physical demands of the job, or whether he received any

                                  10   accommodations. She also made no attempt to determine when he returned to work. Next, the

                                  11   ALJ asked Plaintiff if he was taking any medications, whether he had health insurance, if he

                                  12   smoked, drank or used “street drugs” or had been arrested. Id. at 88-89. Plaintiff testified that he
Northern District of California
 United States District Court




                                  13   was taking medication, including medication to “get recover from chemotherapy” but he could not

                                  14   remember the names of them. Id. at 88. The ALJ did not ask Plaintiff if he experienced any side-

                                  15   effects from his medications; nor did she ask him why he was taking medication for chemotherapy

                                  16   almost two years after the last treatment records in the administrative record indicated his

                                  17   chemotherapy had ended. Finally, the ALJ took testimony from a vocational expert, who offered

                                  18   testimony about Plaintiff’s past work and addressed various hypotheticals posed by the ALJ. Id.

                                  19   at 89-94.

                                  20          At the conclusion of the hearing, the ALJ did not instruct Plaintiff to provide updated

                                  21   medical records; nor did she keep the record open to allow Plaintiff to do so. Instead, she told him

                                  22   that she would review the record and issue a decision in 45-60 days, again informing him that

                                  23   “one of the problems of issuing a decision in your favor is that you’re currently working, and if

                                  24   you’re working that means you’re not disabled.” Id. at 95.

                                  25          C.    Five-Step Framework
                                  26          Disability insurance benefits are available under the Social Security Act (the “Act”) when

                                  27   an eligible claimant is unable “to engage in any substantial gainful activity by reason of any

                                  28   medically determinable physical or mental impairment . . . which has lasted or can be expected to
                                                                                          5
                                          Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 6 of 11




                                   1   last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 42

                                   2   U.S.C. § 423(a)(1). A claimant is only found disabled if his physical or mental impairments are of

                                   3   such severity that he is not only unable to do his previous work but also “cannot, considering his

                                   4   age, education, and work experience, engage in any other kind of substantial gainful work which

                                   5   exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

                                   6          The Commissioner has established a sequential, five-part evaluation process to determine

                                   7   whether a claimant is disabled under the Act. See Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.

                                   8   1999) (citing 20 C.F.R. § 404.1520). The claimant bears the burden of proof at steps one through

                                   9   four, but the burden shifts to the Commissioner at step five. Id. “If a claimant is found to be

                                  10   ‘disabled’ or ‘not disabled’ at any step in the sequence, there is no need to consider subsequent

                                  11   steps.” Id.

                                  12          At step one, the ALJ considers whether the claimant is presently engaged in “substantial
Northern District of California
 United States District Court




                                  13   gainful activity.” 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in such activity, the

                                  14   ALJ determines that the claimant is not disabled, and the evaluation process stops. Id. If the

                                  15   claimant is not engaged in substantial gainful activity, the ALJ continues to step two. See id.

                                  16          At step two, the ALJ considers whether the claimant has “a severe medically determinable

                                  17   physical or mental impairment” or combination of such impairments that meets the regulations’

                                  18   twelve-month durational requirement. 20 C.F.R. §§ 404.1509, 404.1520(a)(4)(ii). An impairment

                                  19   or combination of impairments is severe if it “significantly limits [the claimant’s] physical or

                                  20   mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant does not have

                                  21   a severe impairment, disability benefits are denied. 20 C.F.R. § 404.1520(a)(4)(ii). If the ALJ

                                  22   determines that one or more impairments are severe, the ALJ proceeds to the next step. See id.

                                  23          At step three, the ALJ compares the medical severity of the claimant’s impairments to a

                                  24   list of impairments that the Commissioner has determined are disabling (“Listings”). See 20

                                  25   C.F.R. § 404.1520(a)(4)(iii); see also 20 C.F.R. Pt. 404, Subpt. P, App. 1. If one or a combination

                                  26   of the claimant’s impairments meets or equals the severity of a listed impairment, the claimant is

                                  27   disabled. 20 C.F.R. § 404.1520(a)(4)(iii). Otherwise, the analysis continues. See id.

                                  28          At step four, the ALJ must assess the claimant’s Residual Function Capacity (“RFC”). An
                                                                                         6
                                          Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 7 of 11




                                   1   RFC is “the most [a claimant] can still do despite [that claimant’s] limitations ... based on all the

                                   2   relevant evidence in [that claimant’s] case record.” 20 C.F.R. § 404.1545(a)(1). The ALJ then

                                   3   determines whether, given the claimant’s RFC, the claimant would be able to perform his past

                                   4   relevant work. 20 C.F.R. § 404.1520(a)(4). Past relevant work is “work that [a claimant] has

                                   5   done within the past fifteen years, that was substantial gainful activity, and that lasted long enough

                                   6   for [the claimant] to learn how to do it.” 20 C.F.R. § 404.1560(b)(1). If the claimant is able to

                                   7   perform his past relevant work, then the ALJ finds that he is not disabled. If the claimant is unable

                                   8   to perform his past relevant work, then the ALJ proceeds to step five.

                                   9          At step five, the Commissioner has the burden to “identify specific jobs existing in

                                  10   substantial numbers in the national economy that the claimant can perform despite [the claimant’s]

                                  11   identified limitations.” Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (quoting Johnson v.

                                  12   Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)). If the Commissioner meets this burden, the
Northern District of California
 United States District Court




                                  13   claimant is not disabled. See 20 C.F.R. § 404.1520(f). Conversely, the claimant is disabled and

                                  14   entitled to benefits if there are not a significant number of jobs available in the national economy

                                  15   that the claimant can perform. Id.

                                  16          D.    The ALJ’s Decision
                                  17          At step one, the ALJ determined that Plaintiff worked after his application date, but the

                                  18   work activity did not rise to substantial gainful activity. Id. at 20. At step two, the ALJ found

                                  19   that Plaintiff had a severe impairment of stage III colon cancer. Id. at 20-21. At step three, the

                                  20   ALJ found that Plaintiff’s impairments did not meet or medically equal any of the listed

                                  21   impairments in 20 C.F.R. Part 404, Subpt. P, App. 1 (the “Listings”).      At step four, the ALJ

                                  22   assessed that Plaintiff had the RFC to perform medium work with the following additional

                                  23   limitations: lift/carry 50 pounds occasionally and 25 pounds frequently; stand/walk for six hours in

                                  24   an eight-hour workday; no limitation for sitting capacity; frequently could climb stairs and ramps,

                                  25   but occasionally climb ladders, ropes, or scaffolds, and occasionally be exposed to unprotected

                                  26   heights and dangerous machinery; and could sustain frequent exposure to heat and cold. Id. at 21.

                                  27   At step five, the ALJ determined that Plaintiff could perform his past relevant work as a materials

                                  28   hander, electronics assembler, and electronics utility worker and therefore concluded that Plaintiff
                                                                                          7
                                          Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 8 of 11




                                   1   was not disabled from Plaintiff’s application date of August 2015 through the date of the ALJ’s

                                   2   decision, on March 29, 2018. Id.at 25-26.

                                   3          E.       Issues for Review
                                   4          Did the ALJ fail to discharge her duty to conduct an “appropriate” inquiry by failing to

                                   5          develop the record and specifically:

                                   6               •    Did she fail to take adequate measures to obtain updated medical records reflecting

                                   7                    Plaintiff’s medical condition after the last treatment note of Dr. Lee on February 8,

                                   8                    2016 to clarify, inter alia, when – or if –Plaintiff recovered from his colon cancer,

                                   9                    whether the cancer had recurred and if he was in remission at the time of the

                                  10                    hearing?

                                  11               •    Did she fail to discharge her duty because she did not ask Plaintiff at the hearing to

                                  12                    describe: 1) his current work, including when his job began and any special
Northern District of California
 United States District Court




                                  13                    accommodations he may have been receiving; 2) the timing of his release from the

                                  14                    nursing home after his second surgery, when he went to Vietnam, and the nature of

                                  15                    his trip; 3) his daily activities and his physical limitations generally; and 4) whether

                                  16                    he had any side-effects from his medications and why he was apparently taking a

                                  17                    medication to ameliorate the effects of chemotherapy when his chemotherapy had

                                  18                    ostensibly ended almost two years before?

                                  19   III.   ANALYSIS
                                  20          A.       Legal Standards
                                  21          It is Plaintiff’s burden to prove disability by providing the requisite evidence. See 42

                                  22   U.S.C. § 423(d)(5)(A) (claimant must furnish medical and other evidence of his disability); 20

                                  23   C.F.R. § 416.912(a) (“[Y]ou have to prove to us that you are … disabled…. You must

                                  24   furnish medical and other evidence that we can use to reach conclusions about your medical

                                  25   impairment(s).”). Nonetheless, “[i]n Social Security cases the ALJ has a special duty to fully and

                                  26   fairly develop the record and to assure that the claimant’s interests are considered.” Brown v.

                                  27   Heckler, 713 F.2d 441, 443 (9th Cir. 1983)(citation omitted). While this duty extends to both

                                  28   represented and unrepresented claimants, the Ninth Circuit has cautioned that “[w]hen the
                                                                                           8
                                          Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 9 of 11




                                   1   claimant is unrepresented . . . the ALJ must be especially diligent in exploring for all the relevant

                                   2   facts.” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (citations omitted). Ambiguous

                                   3   evidence, or the ALJ’s own finding that the record is inadequate to allow for proper evaluation of

                                   4   the evidence, triggers the ALJ’s duty to conduct an appropriate inquiry.” Id. (internal quotation

                                   5   marks and citations omitted). The ALJ can satisfy this duty in a variety of ways, including

                                   6   “subpoenaing the claimant’s physicians, submitting questions to the claimant’s physicians,

                                   7   continuing the hearing, or keeping the record open after the hearing to allow supplementation of

                                   8   the record.” Id. (citations omitted).

                                   9          B.    Whether the ALJ Erred by Failing to Develop the Record
                                  10          The ALJ’s failure to fulfill her obligation to develop the record in this case is glaring.

                                  11   Both the ALJ and Dr. Vu (whose opinions were given significant weight by the ALJ) relied on an

                                  12   undated note by Dr. Lee, apparently written in February 2016, stating that Plaintiff’s last
Northern District of California
 United States District Court




                                  13   chemotherapy would be on March 23, 2016 and that he would be disabled until April 15, 2016 in

                                  14   support of their conclusion that Plaintiff had fully recovered from his colon cancer by that date.

                                  15   See AR 370. Yet the ALJ made no attempt to obtain medical records after the February 2016

                                  16   appointment with Dr. Lee to determine whether Plaintiff had, in fact, recovered by April 15, 2016.

                                  17   This omission is particularly troubling given that Plaintiff wrote in his April 27, 2016 appeal that

                                  18   his cancer had gotten worse and noted that further surgery was scheduled. Indeed, the ALJ

                                  19   seemed to accept Plaintiff’s testimony that he had another operation for his colon cancer in June

                                  20   2016 but did not seek to obtain medical records that would shed light on why the surgery was

                                  21   needed or how it could be reconciled with Dr. Vu’s conclusion that Plaintiff had fully recovered

                                  22   from his cancer two months before.

                                  23          Nor did the ALJ attempt to resolve the ambiguity arising as a result of Dr. Vu’s conclusion

                                  24   that there had been no recurrence of Plaintiff’s colon cancer and Plaintiff’s apparently conflicting

                                  25   testimony at the hearing that “[t]he cancer is in there all the time and they never disappear.”

                                  26   Likewise, the ALJ did not seek clarification of Plaintiff’s testimony that he was continuing to see

                                  27   Dr. Lee because Dr. Lee had told him the “tumor [was] still growing.” The need for medical

                                  28   records to clarify whether Plaintiff had recovered from his colon cancer, when he went into
                                                                                         9
                                           Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 10 of 11




                                   1   remission (if he did) and if Plaintiff continued to experience recurrences of the cancer was

                                   2   especially pressing because of the obvious confusion resulting from Plaintiff’s limited

                                   3   understanding of and facility with English, which did not seem to be alleviated by the presence of

                                   4   an interpreter at the hearing.

                                   5           Further, to the extent that the duration of Plaintiff’s impairment due to colon cancer was a

                                   6   key issue, the ALJ fell short by failing to determine how long Plaintiff was in the nursing home

                                   7   after his second surgery and when he traveled to Vietnam, apparently assuming in her decision

                                   8   that Plaintiff travelled to Vietnam less than a year after his first surgery and that this justified

                                   9   discounting the possibility that Plaintiff had not, in fact, recovered from his cancer when his

                                  10   chemotherapy was scheduled to end in March 2016.

                                  11           Finally, the Court notes that the ALJ failed to seek testimony from Plaintiff at the hearing

                                  12   on a host of questions related to Plaintiff’s ability to work, including his daily activities, any
Northern District of California
 United States District Court




                                  13   accommodations he may have received while working, his physical limitations and possible side

                                  14   effects from medications. She did not follow up in any way on Plaintiff’s vague testimony about a

                                  15   medication (the name of which he could not recall) that he said he was taking in connection with

                                  16   chemotherapy even though it seemed to conflict with Dr. Vu’s testimony that Plaintiff had

                                  17   recovered from his cancer almost two years before the hearing.6

                                  18           For these reasons, the Court finds that the ALJ did not satisfy her duty to conduct an

                                  19   adequate inquiry and that the case must be remanded for further development of the record, which

                                  20   should include, at a minimum, obtaining updated medical records for the period starting after

                                  21   February 8, 2016.

                                  22

                                  23

                                  24   6
                                         At the hearing, the ALJ told Plaintiff (twice) that because he was working, he was not disabled
                                  25   under the regulations of the Social Security Administration. The Court presumes that she was
                                       referring to the regulation providing that if a claimant is “working and the work [the claimant is]
                                  26   doing is substantial gainful activity, [the SSA] will find that [the claimant is] not disabled
                                       regardless of [the claimant’s] medical condition or [their] age, education, and work experience.”
                                  27   20 C.F.R. § 404.1520(b). Perhaps because of that rule, the ALJ believed at the hearing that it was
                                       not necessary to address these questions. Having determined in her decision, however, that
                                  28   Plaintiff was not substantially gainfully employed, the ALJ had a duty to develop the record as to
                                       the subsequent steps of the five-step inquiry.
                                                                                           10
                                         Case 3:19-cv-01998-JCS Document 26 Filed 09/23/20 Page 11 of 11




                                   1   IV.    CONCLUSION

                                   2          For the reasons stated above, the Court GRANTS Plaintiff’s Motion for Summary

                                   3   Judgment, DENIES Defendant’s Motion for Summary Judgment, reverses the decision of the

                                   4   Commissioner and remands for further proceedings consistent with this opinion.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 23, 2020

                                   7                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   8                                                 Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     11
